IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2542 Disciplinary Docket No. 3
                                         :
JASON MICHAEL TABOR                      :   Board File No. C1-18-810
                                         :
                                         :   (Supreme Court of New Jersey, D-150
                                         :   September Term 2017)
                                         :
                                         :   Attorney Registration No. 88859
                                         :
                                         :   (Out of State)


                                      ORDER

PER CURIAM
       AND NOW, this 11th day of January, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, Jason Michael Tabor is disbarred from the practice of law in the

Commonwealth of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E.

217.